December      17,   1969



Honorable  Charles A. Allen                                 Opinion   No. M- 540
Criminal District   Attorney
Harrison  County Courthouse                                 Re:   Appointment of deputy
Marshall,  Texas   75670                                          official  shorthand
                                                                  reporter.

Dear Mr. Allen:

           Your request               for   an opinion       reads,   In part,   a% follows:

           "The 71st Judicial   District    Court ha% one
     full  time Court Reporter;    however,   the work
     load in the 7lst Judicial    District    is quite
     heavy and there is under consideration        a re-
     quest to the District    Judge for the appoint-
     ment of a Deputy District     Court Reporter.

           "QUESTION:

           "Please advise in written   opinion  whether
     or not it is legal    to have two court reporters
     for the same District    Court.

             "I refer   you to Article   2323, V.A.C.S.,
     which appears to leave it solely         within the
     discretion      of the District   Judge as to the ap-
     pointment     of a Deputy District    Court Reporter.
           ,I            ,I
             . .     .

           Article            2323,    Vernon's     Civil     Statutes,   provides:

            "In case of illness,        press of official      work,
     or unavoidable      disability      of the official    short-
     hand reporter      to perform his duties        in reporting
     proceedings     in court,      the judge of the court may,
     In his discretion,        authorize    a deputy shorthand
     reporter    to act   during the absence of said of-
     ncial     shorthand    reporter,     and said deputy short-
     hand reporter      shall receive,      during the time he


                                        -2579-
Hon.   Charles    A. Allen,     page   2 (M-540)



       acts for said official       shorthand reporter,     the
       same salary and fees as the official          shorthand
       reporter    of said court,    to be paid in the manner
        rovided    for the official     shorthand reporter;     but
        he said official      shorthand reporter     shall also
       receive    his salary   In full   during said temporary
       disability     to act.   The necessity    for a deputy
       official    shorthand reporter     shall be left    entlre-
       ly within the discretion        of the judge of the
       court. ” (Emphasis added.)

              In construing    the provisions         of Article  2 23,         supra,   it
was held    in Attorney     General’s  Opinion        O-3643 (1941 3 :

                “By virtue     of Article      2323, %upra, the neces-
       slty for a deputy official              shorthand reporter       is
       left     entirely    within the di%cretion          of the judge of
       the court.         When a deputy court reporter           is ap-
          i t d by the court,           said deputy reporter        shall
       ~&~i~e       during the time he acts for said official
       shorthand       reporter    the same salary and fee a% the
       official       shorthand reporter        of the court to be
       paid in the manner provided              for the official       short-
       hand reporter.           In other word%, the deputy official
       shorthand reporter          shall receive        the same pay as
       the official        shorthand     reporter     for every day that
       he may be occupied          in performing        the duties   of the
       official       shorthand    reporter     and the amount of such
       salary      should be ascertained          by dividing    the salary
       allowed      to the official        shorthand reporter       by three
       hundred and sixty -five,            and  then   multiplying     the
       quotient       by the number of day% actually            served by
       the deputy official           shorthand reporter.         A% stated
       above,      the deputy official         shorthand reporter       shall
       receive,       during the time he acts for said official
        shorthand reporter,          the same salaries        and fees as
       the official        shorthand reporter         of said court,      to
       be paid in the manner provided               for the official
        shorthand      reporter.       . . .      (Emphasis added.)

             In view of the foregoing,     you are advised     that it IS
within the sole discretion     of the Judge of the 71st Judicial           Dis-
trict   as to whether a deputy official      shorthand    reporter    should be
appointed    pursuant to the conditions     and provisions      of Article
2323.     If the Judge of the 71st Judicial      District    determines    the
necessity    of a deputy shorthand reporter      because of Illness,
press of official     work, or unavoidable    disability     of the official



                                   -2580-
 .     .




Hon.   Charles   A. Allen,    page   3 (M-540)


shorthand reporter,    the deputy shorthand  reporter   shall draw
the same compensation    as that paid the official    shorthand reporter
for the period   of time served by the deputy.

                             SUMMARY

             Under the provisions        of Article   2323, Vernon's
       Civil  Statutes,     the appointment     of a deputy official
       shorthand   reporter     is entirely   within    the discretion
       of the judge of the court;         and if he determines       that
       such appointment      is necessary    because    of illness,
       press of official       work, or unavoidable      disability
       of the official      shorthand reporter,      the deputy
       shorthand   reporter     shall  draw the Same compensa-
       tion as that paid the official         shorthand reporter
       for the period     of time ser        by the deputy.




Prepared    by John Reeves
Assistant    Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor,  Chairman
Alfred Walker,  Co-Chairman
Sam Jones
Earl Hines
Rex White
Bill  Craig

MEADEF. GRIFFIN
Staff Legal Assistant

NOLA WHITE
First Assistant




                                 -2581-